DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
 Response to Amendment

The amendment filed on 24 May 2021 has been entered. Claim(s) 1, 3-9 and 11-12 remain pending in this application. Claim(s) 2 and 10 have been cancelled.  Claim(s) 11-12 are new.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Independent Claim 1, recites “controlled supply means” in Line 9 followed by functional language. As best understood Applicant’s disclosure provides the structure for “controlled supply means” in Page 4, Lines 19-35.

Independent Claim 8, recites “controlled supply means” in Line 9 followed by functional language. As best understood Applicant’s disclosure provides the structure for “controlled supply means” in Page 4, Lines 19-35.

Independent Claim 9, recites “controlled supply means” in Line 9 followed by functional language. As best understood Applicant’s disclosure provides the structure for “controlled supply means” in Page 4, Lines 19-35.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Line 5 of claim 3.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As pointed out by Applicant, in remarks dated 2/12/2019 the structure for the ignition device is contained on Page 8, Lines 17-19 of Applicant’s disclosure.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is: “said controlled supply means of said drive turbine” in Lines 1-2 of Claim 3 and Line 3 of Claim 5.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) they not
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley (U.S. Patent No. 3,455,182), hereinafter Kelley, in view of and Wood (Foreign Patent Publication GB 2,460,246), hereinafter Wood, De Rocca (U.S. Patent No. 3,362,255), hereinafter De Rocca, as evidenced by Martin (U.S. Pre-grant Publication 2013/0291549), hereinafter Martin, and McLain (U.S. Patent No. 3,963,372), hereinafter McLain.

Regarding Independent Claim 1, Kelley teaches a device for assisting a propulsion system (Figures 2 and 3, Element 18) of a single-engine helicopter (Figure 3 – the helicopter only has one main engine, 16), comprising an engine (16) connected to a power transmission gearbox (14) suitable for rotating a rotor of the helicopter (Figures 1-3 – the transmission gearbox, 14, rotates the rotor, 12, of the helicopter), said engine comprising a gas generator Column 2, Lines 36-38 – the engine is a gas turbine engine and therefore has a gas generator), and a free wheel (23), referred to as a power free wheel (Figure 3 – the clutch/free wheel, 23, transmits power to the rotor and therefore may be considered a power free wheel), connected to said power transmission gearbox (Figure 3 – the power free wheel, 23, connects to the transmission gearbox, 14), 
wherein said assistance device further comprises a second free wheel (26), and the second free wheel is directly connected to said power transmission gearbox (Figure 3 – Column 3, Lines 15-20 – the second free wheel, 26, is connected to the gearbox, 14, through direct shafts and shaft couplings in a straight line and allows the gearbox, 14, to drive the generator, 19, and therefore is directly connected to the transmission gearbox since there is no offset or indirect couplings).
Kelley does not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft
said second free wheel being arranged between said output shaft and said power transmission gearbox and wherein said assistance device further comprises a second speed reduction gear box arranged between the second free wheel and the drive turbine.
However, Wood teaches a helicopter (Figure 1) with an assistance device (7, 8, 9, 10) wherein the assistance device comprises:
- a turbine (10) for driving in rotation an output shaft (16) suitable for being mechanically connected to said power transmission gearbox (Page 10, Lines 19-21 – the shaft is connected to the rotor shaft via the transmission, 5, and therefore is mechanically connected to the transmission), 
- controlled supply means (7, 8 and 9) for supplying said drive turbine with pressurised fluid (Page 11, Lines 17-22 the controlled means supplies pressurized gas) in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft (Page 11, Lines 17-22 – the controlled means supplies the pressurized gas to the turbine, where the gas is used to rotate the output shaft, 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley to include the assistance device comprising a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and making the output shaft the output shaft of the drive turbine, as taught by Wood, in order to increase the power produced by the rotor to a level required for certain manoeuvers by use of a system that has high specific power output but does not add significant weight to the helicopter (Wood – Page 15, Lines 16-25
Kelley in view of Wood do not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said second free wheel being arranged between said output shaft and said power transmission gearbox and wherein said assistance device further comprises a second speed reduction gear box arranged between the second free wheel and the drive turbine and wherein said assistance device further comprises a second speed reduction gear box arranged between the second free wheel and the drive turbine.
However, De Rocca teaches a mechanism for transmitting power in a helicopter (Column 1, Lines 33-36) with an engine (Figure 1) with a gas generator (6), a free turbine connected to the gas generator (Figure 1 – the right side of the engine is a free turbine as it shows a turbine mechanically independent from the gas generator, i.e. the shaft to the gears, 7, is not connected through the gas generator) , a speed reduction gearbox (Figure 1 – the gearbox, 7, is a speed reduction gearbox as the gear connected to the free turbine is smaller than the gear connected to the free wheel, 8, therefore the speed passing from the free turbine to the free wheel will be reduced).
 “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
“Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Here, it would have been obvious to one skilled in the art at the time of the invention to include the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox by simple substitution by replacing the engine of Kelley in view of Wood with the engine of De Rocca because it does no more than yield predictable results of providing mechanical power to the rotor of the helicopter since it has been held that the combination of 
DeRocca further teaches a first gas generator (6) and a second gas generator (17) with second speed reduction gear box (Figure 1 – the gearbox/gear train, 16, is a speed reduction gearbox as the gear connected to the free turbine of the second gas generator, 17, is smaller than the gear connected to the free wheel, 14, therefore the speed passing from the free turbine to the free wheel will be reduced) arranged between the second free wheel and the drive turbine (Figure 1 – the gearbox/train, 16, is between the free/drive turbine of the gas generator, 17, and the free wheel, 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelly in view of Wood and DeRocca by making the assistance device of Kelly in view of Wood and DeRocca to include a second speed reduction gear box arranged between the second free wheel and the drive turbine, as suggested and taught by DeRocca, in order to reduce the revolutions per minute from the free turbine of the assistance device to a range within the speed of rotation of the main rotor, which is how the speed reduction gear train/box would operate (As evidenced by Martin – Paragraph 0007), thereby reducing possibility of damage due to differences in speeds of rotation.
Kelley in view of Wood and De Rocca, as evidenced by Martin, do not teach said second free wheel being arranged between said output shaft and said power transmission gearbox.
However, McLain teaches a helicopter with multiple power units (Figure 1) wherein an overrunning clutch is provided between the output shaft of each power unit and the power Column 2, Lines 26-30 – overrunning clutches are provided between the output shaft of each power unit, 16, and the power transmission gearbox, which is the common drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the 2nd free wheel/overrunning clutch of Kelley in view of Wood and DeRocca, as evidenced by Martin, to a location between the output shaft, 25, and the gears to the generator, 19, and thus between the output shaft and said transmission gearbox, as taught by McLain, since it has been held that mere relocation of an element would not have modified the operation of the device, i.e. allowing the main rotor transmission, 14, to drive the generator, 19 (Kelley – Column 3, Lines 18-20) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and further would prevent the common drive from being braked by a casualty to the auxiliary engine (McLain – Column 2, Lines 28-30). 

Regarding Claim 3, Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach the invention as claimed and discussed above but fail to teach wherein said controlled supply 2means of said drive turbine comprise: 
- at least one solid-propellant gas generator comprising a gas outlet connected to an inlet of the drive turbine, 
- at least one device for igniting an electrically controlled gas generator.
However, Wood teaches wherein said controlled supply means of said drive turbine comprise:
Page 11, Lines 17-18 – the controlled means uses a cordite gas generator which is a solid propellant gas generator) comprising a gas outlet (Page 11, Line 19 – the gas generator has an outlet) connected to an inlet of the drive turbine (Page 11, line 19 – the gas from the gas generator contacts the turbine blades therefore the outlet of the gas generator is connected to the inlet of the turbine),
at least one device for igniting an electrically controlled gas generator (Element 8 – Page 7, Line 25 – Page 8, Line 3 and Page 11, Lines 3-5, and 14-15 - the control unit, processes signals and therefore would be a computer, activates the firing device, element 8, therefore the gas generator is electronically controlled).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of said controlled supply 2means of said drive turbine comprising at least one solid-propellant gas generator comprising a gas outlet connected to an inlet of the drive turbine, at least one device for igniting an electrically controlled gas generator, as taught by Wood, into the device of Kelley in view of De Rocca, Wood and McLain, as discussed above, for the same reasons as discussed above for Claim 1.

Regarding Claim 6, Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach the invention as claimed and discussed above. Kelly further teaches the architecture of a propulsion system of a single engine helicopter (Figure 3 – the architecture is for a helicopter that only has one main engine, 16
Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach said architecture comprises at least one assistance device according to claim 1 (See rejection for Claim 1 above).

Regarding Claim 7, Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach the invention as claimed and discussed above. Kelley further teaches a helicopter comprising a propulsion system (Figures 1-3 – the helicopter has a propulsion system).
Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach wherein said propulsion system has an architecture according to claim 6 (See rejection for Claim 6 above).

Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain as applied to claims 1 and 3 above, and further in view of Kung (U.S. Patent No. 6,993,915), hereinafter Kung.

Regarding Claim 4, Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach the invention as claimed and discussed above.
Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain do not teach wherein said device comprises a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power.
However, Kung teaches an emergency power system/device for aircraft (Figure 1 -Column 5, Lines 13-25) comprising a plurality of solid-propellant gas generators (14) such that Figure 1 – Column 5, Lines 26-35 – the device has a plurality of solid propellant gas generators, 14, that may be independently used and therefore are separate sources for providing power).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain to include a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power, as taught by Kung, in order to allow for increased flexibility by allowing the gas generators address the power demand of the aircraft which may not be constant (Kung – Column 2, Lines 45-50).

Regarding Claim 5, Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach the invention as claimed and discussed above. 
Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain do not teach wherein said device comprises a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power, wherein said controlled supply means for supplying said drive turbine further comprise a dispensing valve controlled by an electronics module connecting the gas outlet of the gas generators to the inlet of the drive turbine.
However, Kung teaches an emergency power system/device for aircraft (Figure 1 -Column 5, Lines 13-25) comprising a plurality of solid-propellant gas generators (14) such that there are a plurality of separate sources for providing power (Figure 1 – Column 5, Lines 26-35 – the device has a plurality of solid propellant gas generators, 14, that may be independently used and therefore are separate sources for providing power), wherein said controlled supply means for supplying said drive turbine further comprise a dispensing valve (40) controlled by an electronics module (88) connecting the gas outlet of the gas generators to the inlet of the drive turbine (Figure 1 – the dispensing valve, 40, connects the gas outlet of the gas generators, 30, to the inlet of the drive turbine, 18).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain to include a plurality of solid-propellant gas generators such that there are a plurality of separate sources for providing power, wherein said controlled supply means for supplying said drive turbine further comprise a dispensing valve controlled by an electronics module connecting the gas outlet of the gas generators to the inlet of the drive turbine, as taught by Kung, in order to allow for increased flexibility by allowing the gas generators address the power demand of the aircraft which may not be constant (Kung – Column 2, Lines 45-50).

Regarding Claim 12, Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach the invention as claimed and discussed above.
Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain do not teach said assistance device comprises a first solid propellant gas generator and a second solid propellant gas generator, a dispensing valve controlled by an electronics module connecting the gas outlet of the first and second solid propellant gas generators to the inlet of the drive turbine, and an isolation valve arranged between the first solid propellant gas generator and the turbine.
However, Kung teaches an emergency power system/device for aircraft (Figure 1 -Column 5, Lines 13-25) comprising a first solid propellant gas generator (Figure 1 – the top solid propellant gas generator, 14, is the first solid propellant gas generator) and a second solid propellant gas generator (Figure 1 – the middle solid propellant gas generator, 14, is the first solid propellant gas generator), a dispensing valve (40) controlled by an electronics module (Column 6, Lines 26-37 – the controller, 88, is an electronics module that controls the valve, 40) connecting the gas outlet of the first and second solid propellant gas generators to the inlet of the drive turbine (Figure 1 – the gas outlet, 30, of the gas generators, 14,  is connected to the inlet of the turbine, 18, via the valve, 40), and an isolation valve (Figure 1, Element 52 – Column 6, Lines 6-14 – the valve, 52, isolates the flow of gases in the conduit, 32, from the external environment, 50, and therefore is an isolation valve) arranged between the first solid propellant gas generator and the turbine (Figure 1 – the isolation valve, 52, is located between the first solid propellant gas generator, 14, and the turbine, 20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain to by making the assistance device of Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain comprise a first solid propellant gas generator and a second solid propellant gas generator, a dispensing valve controlled by an electronics module connecting the gas outlet of the first and second solid propellant gas generators to the inlet of the drive turbine, and an isolation valve arranged between the first solid propellant gas generator and the turbine, as taught by Kung, in order to Kung – Column 2, Lines 45-50).

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain as applied to claims 1 and 3 above, and further in view of Hollings (U.S. Patent No. 2,920,447), hereinafter Hollings.

Regarding Claim 11, Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain teach the invention as claimed and discussed above.
Kelley in view of Wood, DeRocca, as evidenced by Martin, and McLain do not teach said assistance device comprises a filter mounted upstream of the drive turbine.
However, Hollings teaches a system comprising a solid propellant gas generator (50 – Column 3, Lines 54-61 – the gas generator receives a cartridge which is a solid propellant) that directs combustion gases to a drive turbine (Column 2, Lines 43-45 and Column 3, Lines 54-61 – the combustion gases pass into duct, 32, which lead to the turbine, which drives the engine to start, and thus is a drive turbine) wherein the system comprises a filter (54 – Column 3, Lines 54-61 – the grid prevents particles from being carried to the duct, 32, and therefore is a filter) mounted upstream of the drive turbine (Column 2, Lines 43-45 and Column 3, Lines 54-61 – the filter, 54, prevents particles from flowing into the duct, 32, which leads to the drive turbine, thus it is mounted upstream of the drive turbine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley in view of Hollings – Column 3, Lines 58-61) thereby reducing possibility of damage from foreign object debris.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kelley in view of Wood, DeRocca, as evidenced by Martin, McLain and Kouros (U.S. Patent No. 8,939,399), hereinafter Kouros.

Regarding Independent Claim 8, Kelley teaches a device for assisting a propulsion system (Figures 2 and 3, Element 18) of a single-engine helicopter (Figure 3 – the helicopter only has one main engine, 16), comprising an engine (16) connected to a power transmission gearbox (14) suitable for rotating a rotor of the helicopter (Figures 1-3 – the transmission gearbox, 14, rotates the rotor, 12, of the helicopter), said engine comprising a gas generator (Column 2, Lines 36-38 – the engine is a gas turbine engine and therefore has a gas generator), and a free wheel (23), referred to as a power free wheel (Figure 3 – the clutch/free wheel, 23, transmits power to the rotor and therefore may be considered a power free wheel), connected to said power transmission gearbox (Figure 3 – the power free wheel, 23, connects to the transmission gearbox, 14), 
wherein said assistance device further comprises a second free wheel (26), and a shaft arranged between said power free wheel of said engine and said power transmission gear box Figure 3 – the shaft, 16A, between the power free wheel, 23, and the power transmission gearbox, 14, is the shaft).
Kelley does not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft
said second free wheel being arranged between said output shaft and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box and wherein said assistance device further comprises a second speed reduction gear box arranged between the second free wheel and the drive turbine.
However, Wood teaches a helicopter (Figure 1) with an assistance device (7, 8, 9, 10) wherein the assistance device comprises:
- a turbine (10) for driving in rotation an output shaft (16) suitable for being mechanically connected to said power transmission gearbox (Page 10, Lines 19-21 – the shaft is connected to the rotor shaft via the transmission, 5, and therefore is mechanically connected to the transmission), 
- controlled supply means (7, 8 and 9) for supplying said drive turbine with pressurised fluid (Page 11, Lines 17-22 the controlled means supplies pressurized gas) in order to allow Page 11, Lines 17-22 – the controlled means supplies the pressurized gas to the turbine, where the gas is used to rotate the output shaft, 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley to include the assistance device comprising a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and making the output shaft the output shaft of the drive turbine, as taught by Wood, in order to increase the power produced by the rotor to a level required for certain manoeuvers by use of a system that has high specific power output but does not add significant weight to the helicopter (Wood – Page 15, Lines 16-25).
Kelley in view of Wood do not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said second free wheel being arranged between said output shaft and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box and wherein said assistance device further comprises a second speed reduction gear box arranged between the second free wheel and the drive turbine.
However, De Rocca teaches a mechanism for transmitting power in a helicopter (Column 1, Lines 33-36) with an engine (Figure 1) with a gas generator (6), a free turbine Figure 1 – the right side of the engine is a free turbine as it shows a turbine mechanically independent from the gas generator, i.e. the shaft to the gears, 7, is not connected through the gas generator) , a speed reduction gearbox (Figure 1 – the gearbox, 7, is a speed reduction gearbox as the gear connected to the free turbine is smaller than the gear connected to the free wheel, 8, therefore the speed passing from the free turbine to the free wheel will be reduced).
 “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
“Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Here, it would have been obvious to one skilled in the art at the time of the invention to include the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox by simple substitution by replacing the engine of Kelley in view of Wood with the engine of De Rocca because it does no more than yield predictable results of providing mechanical power to the rotor of the helicopter since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).
DeRocca further teaches a first gas generator (6) and a second gas generator (17) with second speed reduction gear box (Figure 1 – the gearbox/gear train, 16, is a speed reduction gearbox as the gear connected to the free turbine of the second gas generator, 17, is smaller than the gear connected to the free wheel, 14, therefore the speed passing from the free turbine to the free wheel will be reduced) arranged between the second free wheel and the drive turbine (Figure 1 – the gearbox/train, 16, is between the free/drive turbine of the gas generator, 17, and the free wheel, 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelly in As evidenced by Martin – Paragraph 0007), thereby reducing possibility of damage due to differences in speeds of rotation.
Kelley in view of Wood and De Rocca, as evidenced by Martin, do not teach said second free wheel being arranged between said output shaft and said power transmission gearbox, the second free wheel is directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box.
However, McLain teaches a helicopter with multiple power units (Figure 1) wherein an overrunning clutch is provided between the output shaft of each power unit and the power transmission gearbox/common drive (Column 2, Lines 26-30 – overrunning clutches are provided between the output shaft of each power unit, 16, and the power transmission gearbox, which is the common drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the 2nd free wheel/overrunning clutch of Kelley in view of Wood and DeRocca, as evidenced by Martin, to a location between the output shaft, 25, and the gears to the generator, 19, and thus between the output shaft and said transmission gearbox, as taught by McLain, since it has been held that mere relocation of an element would not have modified the operation of the device, i.e. allowing the main rotor Kelley – Column 3, Lines 18-20) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and further would prevent the common drive from being braked by a casualty to the auxiliary engine (McLain – Column 2, Lines 28-30).
Kelley in view of Wood and De Rocca, as evidenced by Martin, do not teach the second free wheel is directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box.
However, it is noted that Kelley in view of De Rocca, Wood and McLain teach all the structural elements of the claim invention except for the location of the connection of the second free wheel to the remaining architecture.
Further, Kouros teaches an aircraft propulsion system (Column 1, Lines 7-10) with a power augmentation device (209, 309, 409, 509) wherein the power augmentation device may be coupled any location in mechanical communication with the engine (Column 3, Line 61 – Column 4, Line 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the second free wheel coupling to be directly connected to a shaft arranged between said power free wheel of said turbo shaft engine and said power transmission gear box because it has been held that merely rearranging parts of an invention involves only routine skill in the art to efficiently use the available space within the helicopter to mechanically couple the device to the architecture. MPEP 2144.04 (VI-C).

Regarding Independent Claim 9, Kelley teaches a device for assisting a propulsion system (Figures 2 and 3, Element 18) of a single-engine helicopter (Figure 3 – the helicopter only has one main engine, 16), comprising an engine (16) connected to a power transmission gearbox (14) suitable for rotating a rotor of the helicopter (Figures 1-3 – the transmission gearbox, 14, rotates the rotor, 12, of the helicopter), said engine comprising a gas generator (Column 2, Lines 36-38 – the engine is a gas turbine engine and therefore has a gas generator), and a free wheel (23), referred to as a power free wheel (Figure 3 – the clutch/free wheel, 23, transmits power to the rotor and therefore may be considered a power free wheel), connected to said power transmission gearbox (Figure 3 – the power free wheel, 23, connects to the transmission gearbox, 14), 
wherein said assistance device further comprises a second free wheel (26). 
Kelley does not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said assistance device comprising: 
- a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, 
- controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft
said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, and the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said engine and said power free wheel 
However, Wood teaches a helicopter (Figure 1) with an assistance device (7, 8, 9, 10) wherein the assistance device comprises:
- a turbine (10) for driving in rotation an output shaft (16) suitable for being mechanically connected to said power transmission gearbox (Page 10, Lines 19-21 – the shaft is connected to the rotor shaft via the transmission, 5, and therefore is mechanically connected to the transmission), 
- controlled supply means (7, 8 and 9) for supplying said drive turbine with pressurised fluid (Page 11, Lines 17-22 the controlled means supplies pressurized gas) in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft (Page 11, Lines 17-22 – the controlled means supplies the pressurized gas to the turbine, where the gas is used to rotate the output shaft, 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Kelley to include the assistance device comprising a turbine for driving in rotation an output shaft suitable for being mechanically connected to said power transmission gearbox, controlled supply means for supplying said drive turbine with pressurised fluid in order to allow said turbine to transform the energy from said pressurised fluid into mechanical power for rotating said output shaft, and making the output shaft the output shaft of the drive turbine, as taught by Wood, in order to increase the power produced by the rotor to a level required for certain manoeuvers by use of Wood – Page 15, Lines 16-25).
Kelley in view of Wood do not explicitly teach the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox; said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, and the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said  engine and said power free wheel of said engine and wherein said assistance device further comprises a second speed reduction gear box arranged between the second free wheel and the drive turbine.
However, De Rocca teaches a mechanism for transmitting power in a helicopter (Column 1, Lines 33-36) with an engine (Figure 1) with a gas generator (6), a free turbine connected to the gas generator (Figure 1 – the right side of the engine is a free turbine as it shows a turbine mechanically independent from the gas generator, i.e. the shaft to the gears, 7, is not connected through the gas generator) , a speed reduction gearbox (Figure 1 – the gearbox, 7, is a speed reduction gearbox as the gear connected to the free turbine is smaller than the gear connected to the free wheel, 8, therefore the speed passing from the free turbine to the free wheel will be reduced).
 “The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Exemplary rationales that may support a conclusion of obviousness include:
Combining prior art elements according to known methods to yield predictable results;
Simple substitution of one known element for another to obtain predictable results;
Use of known technique to improve similar devices (methods, or products) in the same way;
Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
“Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Here, it would have been obvious to one skilled in the art at the time of the invention to include the engine comprising a free turbine connected to the gas generator, a speed reduction gearbox by simple substitution by replacing the engine of Kelley in view of Wood with the engine of De Rocca because it does no more than yield predictable results of providing mechanical power to the rotor of the helicopter since it has been held that the combination of 
DeRocca further teaches a first gas generator (6) and a second gas generator (17) with second speed reduction gear box (Figure 1 – the gearbox/gear train, 16, is a speed reduction gearbox as the gear connected to the free turbine of the second gas generator, 17, is smaller than the gear connected to the free wheel, 14, therefore the speed passing from the free turbine to the free wheel will be reduced) arranged between the second free wheel and the drive turbine (Figure 1 – the gearbox/train, 16, is between the free/drive turbine of the gas generator, 17, and the free wheel, 14).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the invention of Kelly in view of Wood and DeRocca by making the assistance device of Kelly in view of Wood and DeRocca to include a second speed reduction gear box arranged between the second free wheel and the drive turbine, as suggested and taught by DeRocca, in order to reduce the revolutions per minute from the free turbine of the assistance device to a range within the speed of rotation of the main rotor, which is how the speed reduction gear train/box would operate (As evidenced by Martin – Paragraph 0007), thereby reducing possibility of damage due to differences in speeds of rotation.
Kelley in view of Wood and De Rocca, as evidenced by Martin, do not teach said second free wheel being arranged between said output shaft of said drive turbine and said power transmission gearbox, and the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said engine and said power free wheel of said engine.
However, McLain teaches a helicopter with multiple power units (Figure 1) wherein an overrunning clutch is provided between the output shaft of each power unit and the power transmission gearbox/common drive (Column 2, Lines 26-30 – overrunning clutches are provided between the output shaft of each power unit, 16, and the power transmission gearbox, which is the common drive).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relocated the 2nd free wheel/overrunning clutch of Kelley in view of Wood and DeRocca, as evidenced by Martin, to a location between the output shaft, 25, and the gears to the generator, 19, and thus between the output shaft and said transmission gearbox, as taught by McLain, since it has been held that mere relocation of an element would not have modified the operation of the device, i.e. allowing the main rotor transmission, 14, to drive the generator, 19 (Kelley – Column 3, Lines 18-20) (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)) and further would prevent the common drive from being braked by a casualty to the auxiliary engine (McLain – Column 2, Lines 28-30).
Kelley in view of Wood and De Rocca, as evidenced by Martin, do not teach the second free wheel is directly connected to a shaft arranged between said speed reduction gearbox of said engine and said power free wheel of said engine.
However, it is noted that Kelley in view of De Rocca and Wood teach all the structural elements of the claim invention except for the location of the connection of the second free wheel to the remaining architecture.
Further, Kouros teaches an aircraft propulsion system (Column 1, Lines 7-10) with a power augmentation device (209, 309, 409, 509) wherein the power augmentation device may Column 3, Line 61 – Column 4, Line 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the second free wheel coupling to be directly connected to a shaft arranged between said speed reduction gearbox of said  engine and said power free wheel of said  engine because it has been held that merely rearranging parts of an invention involves only routine skill in the art to efficiently use the available space within the helicopter to mechanically couple the device to the architecture. MPEP 2144.04 (VI-C).

Response to Arguments
Applicant's arguments filed 24 May 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that none of the cited reference teach a second speed reduction gearbox it is respectfully pointed out that DeRocca teaches an engine with a first gas generator, 6, and a second gas generator, 17, where the first gas generator is connected to a first speed reduction gearbox/train, 7, and the second gas generator is connected to a second speed reduction gearbox/train, 16, therefore the combined teachings of Kelly, Wood and DeRocca would have made it obvious to one of ordinary skill in the art to use a speed reduction gearbox/train in conjunction with the free turbine in the claimed location, as taught by DeRocca. Further, the use of speed reduction gearboxes are well known components in helicopters that use free turbine drives in order to change the drive speed of revolution from 
Applicant's arguments, to the extent possible, have been addressed in the body of the rejections to at the appropriate locations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813.  The examiner can normally be reached on Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/KYLE ROBERT THOMAS/Examiner, Art Unit 3741